Name: 91/164/EEC: Commission Decision of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Gantrade (UK) Ltd) (Only the English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  Europe;  America;  financial institutions and credit;  competition
 Date Published: 1991-03-27

 Avis juridique important|31991D016491/164/EEC: Commission Decision of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Gantrade (UK) Ltd) (Only the English, French and Dutch texts are authentic) Official Journal L 080 , 27/03/1991 P. 0049 - 0050COMMISSION DECISION of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Gantrade (UK) Ltd) (Only the English, French and Dutch texts are authentic) (91/164/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 16 thereof, Whereas: A. PROCEDURE (1) Council Regulation (EEC) No 2357/87 (2) amended Regulation (EEC) No 1282/81 (3) imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in the United States of America. Anti-dumping duty of 6 % was applied to the American company Gantrade Corporation. (2) Council Regulation (EEC) No 490/90 (4) repealed Regulation (EEC) No 2357/87 and terminated the anti-dumping proceeding concerning imports of vinyl acetate monomer originating in the United States. Thus, since 2 March 1990, anti-dumping duty can no longer be imposed on those imports. (3) Commission Decision 90/460/EEC (5), which sets out the detailes of the case, the procedure, and the arguments of the applicant, refunded part of the anti-dumping duties paid by Gantrade (UK) Ltd, Bishop's Stortford, United Kingdom, in respect of the import in the period August 1987 to March 1989 of vinyl acetate monomer exported by the United States company Gantrade Corporation. The Decision stated that Gantrade's applications for the period 1 April 1989 to 1 March 1990, the expiry date of the anti-dumping duty applied, would be examined before a further decision was taken. (4) For this second period, Gantrade, which imported into Belgium, submitted recurring applications for a sum of Bfrs [. . .] (6). (5) The applicant was informed of the results of the examination after the evidence adduced had been verified and had the opportunity to submit its comments. (6) Pursuant to Article 16 (2) of Regulation (EEC) No 2423/88, the Commission informed the Member States and gave its opinion on the applications' admissibility and merits. No Member State raised any objection. B. ADMISSIBILITY (7) The applications are admissible in that they were introduced in conformity with the relevant provisions of the Community's anti-dumping legislation, in particular with regard to time limits. C. MERITS OF THE CLAIM (8) The recurring applications concerning the duties paid on vinyl acetate monomer imported by Gantrade UK Ltd between April 1989 and 1 March 1990 appear to be well founded. The actual dumping margin, calculated as it had been for Decision 90/460/EEC using the method used during the first investigation, was nil. Accordingly, the applications for refund submitted by Gantrade (UK) Ltd for imports into the Community between April 1989 and 1 March 1990 of vinyl acetate monomer originating in the United States must be granted. D. AMOUNT TO BE REFUNDED (9) A total of Bfrs [. . .] is therefore to be refunded to Gantrade (UK) Ltd. HAS ADOPTED THIS DECISION: Article 1 The applications for the refund of anti-dumping duties totalling Bfrs [. . .] paid between April 1989 and 1 March 1990 by Gantrade (UK) Ltd are hereby granted. Article 2 The amount set out in Article 1 shall be refunded by the Belgian authorities. Article 3 This Decision is addressed to the Kingdom of Belgium and Gantrade (UK) Ltd, Bishop's Stortford, United Kingdom. Done at Brussels, 20 December 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 213, 4. 8. 1987, p. 32. (3) OJ No L 129, 15. 5. 1981, p. 1. (4) OJ No L 53, 1. 3. 1990, p. 1. (5) OJ No L 240, 3. 9. 1990, p. 19. (6) In accordance with Article 8 of Regulation (EEC) No 2423/88, which deals with the non-disclosure of business secrets, certain figures have been omitted from the published version of this Decision.